                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRENT WEST                                     :
         Plaintiff,

        v.                                     :            CIVIL ACTION
                                                            NO. 17-1592

DAN LEPORE & SONS COMPANY.,                    :
and ALDO CIANCIULLI, Individually
           Defendants.

                                            ORDER


       AND NOW, this 14th day of March, 2019, upon consideration of: Defendants’ Motion for

Summary Judgment (ECF No. 16), Plaintiff’s Opposition thereto (ECF No. 17), and Defendants’

Reply (ECF No. 20), it is hereby ORDERED as follows:


              (1) Defendant Cianciulli’s Motion for Summary Judgment is GRANTED as to
                  Counts III and VI and DENIED as to Counts IV, V, VII, VIII, and IX;

              (2) Defendant Lepore’s Motion for Summary Judgment is DENIED in its
                  entirety;

              (3) On or before April 29, 2019, the parties shall either schedule a settlement
                  conference with United States Magistrate Judge Lynne A. Sitarski, or
                  participate in the Court-Annexed Mediation Program at no cost to either side.
                  A list of approved mediators participating in the Program may be found at:
                  http://www.paed.uscourts.gov/documents2/mediation; and,

              (4) Within fourteen (14) days of settlement proceedings, the parties shall provide
                  this Court with a jointly-prepared written status report, filed via the court’s
                  Electronic Case Filing system.


                                                            BY THE COURT:



                                                            /s/ C. Darnell Jones, II   J.
